DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1, 3, 6, 7 and 12-14 in the reply filed on 02/17/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Law USPN 8,883,083 B2.
Regarding claim 1, Law discloses an ionization module (figure1; column 3, line 19) comprising: an ionizer configured to ionize a stream of ambient air (figure 1: ionizer 2; column 3, lines 32-37), the ionizer comprising an inlet through which the stream of ambient air enters the ionizer and an outlet through which the ionized stream of ambient air exits the ionizer (figure 1: area to the left of ionizer 2 is the inlet to the ionizer and the area to the right of ionizer 2 is the outlet of the ionizer); a heater configured to heat the ionized stream of ambient air (column 4, lines 30-34: heater embedded in zeolite is capable of heating the ionized stream), the heater comprising an inlet through which the ionized stream of ambient air enters the heater and an outlet through which the heated ionized stream of ambient air exits the heater (figure 4: area to the left of heater 7 is the inlet and area to the right of heater 7 is the outlet); and a connector configured to removably couple the ionization module to an oxygen concentrator apparatus such that the heated ionized stream of ambient air is delivered to a canister of the oxygen concentrator apparatus, the canister having a gas separation adsorbent disposed therein (figure 1: outlet 11 is capable of being connected to some hypothetical ionization module). The apparatus of Law is structurally capable of being attached to some hypothetical oxygen concentrator apparatus/canister. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.   
In the alternative, if Law isn’t deemed to disclose both the ionizer and the heater, since these are disclosed in different embodiments of Law, it nevertheless would have been obvious to modify the embodiment of figure 1, with the ionizer, to include the heater, as depicted in figure 4 in order to regenerate the zeolite (column 4, lines 27-45). Such a heater would be capable of heating the air stream.  
Regarding claim 7, Law discloses that the connector comprises tubing capable of delivering the heated ionized stream of ambient air to a canister of the oxygen concentrator apparatus (figure 1: outlet 11 is cylindrical/tubular).  
Regarding claim 12, since the claim does not actively claim the oxygen concentrator, but rather merely requires that the ionization module be capable of being connected to such a concentrator, the limitation “wherein the oxygen concentrator apparatus is a portable oxygen concentrator apparatus” is deemed to be intended use and does not further limit the claim.  The apparatus of Law is structurally capable of delivering a gas to a portable oxygen concentrator. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114. 
Regarding claim 13, Law discloses a housing in which the ionizer and the heater are disposed (figures: housing 12).  

Claims 3, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Law USPN 8,883,083 B2.
Law is relied upon as above.
Regarding claim 3, Law discloses a fan/blower (figures 1-3: blower 3), but does not explicitly disclose a pump. It would have been obvious to one having ordinary skill in the art before the filing date of the claim invention to utilize a pump, in order to move air, as pumps are well-known in the art as a suitable gas mover. MPEP 2144.03 (A-E). 
Regarding claims 6 and 14, Law does not explicitly disclose a control board configured to send control signals to the ionizer and the pump and a screen for displaying information regarding a status of the ionization module. Nevertheless, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify Law to include a control board and a display screen for controlling the ionizer and pump and for displaying status information, as it is generally well-known in the art to allow a user to control and monitor a device with a controller and a screen. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P JONES whose telephone number is (571)270-7383.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776